     Case 3:18-cr-00356-S Document 133 Filed 12/27/19                Page 1 of 5 PageID 747


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3-18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║
                                                  ║
                 Defendants.                      ║

              UNITED STATES’ MOTION FOR RECONSIDERATION ON THE
             ORDER GRANTING DEFENDANT GREEN’S MOTION IN LIMINE

        The United States, by and through the undersigned counsel, requests that the Court

reconsider its order granting Defendant Green’s motion in limine. (Dkt. 132). Defendant Green

has moved in limine seeking to redact the Defendants’ statements contained in the Government’s

exhibits. (Dkt. 113, Section II). Specifically, Defendant Green seeks to remove all references

made by the Defendants that the tax laws are unconstitutional. Defendant Green’s argument,

taken in the most generous light, is not clear. In any event, his argument must fail.1

                                           ARGUMENT

        I.     Statements by the Defendants offered by the Government are not hearsay.

        It is well established that statements by defendants are admissions and are admissible as

substantive evidence when offered by the Government under Rules 801(A) and 801(d)(2)(A) of

the Federal Rules of Evidence. Defendant Green’s motion to redact the Defendants’ statements




1
 It is noted that Defendant Green’s motion in limine did not specifically identify the exhibits that
he seeks to redact nor the provisions in those exhibits that he finds objectionable.


                                                 1
    Case 3:18-cr-00356-S Document 133 Filed 12/27/19               Page 2 of 5 PageID 748


from the Government’s exhibits is nothing more than an attempt sidestep this long established

rule.

        As the Government highlighted in its Trial Brief (Dkt. 82), the Defendants (including

Defendant Green) sent correspondence to the IRS, submitted filings in Tax Court and to the

Henderson County Appraiser’s Office, emailed MyMail partners, and sent emails and other

correspondence in their real estate dealings. In many of these statements, the Defendants assert

disagreements as to the validity of the tax laws. All such correspondence are admissible as a

statement of a party opponent.

        Furthermore, statements made by co-conspirators in furtherance of a conspiracy are also

not hearsay. Fed. R. Evid. 801(d)(2)(E). In order for a co-conspirator statement to be admitted as

non-hearsay the government, as the party seeking to admit the statement, must prove by a

preponderance of the evidence “(1) the existence of a conspiracy, (2) [that] the statement was

made by a co-conspirator of the party, (3) [that] the statement was made during the course of the

conspiracy, and (4) [that] the statement was made in furtherance of the conspiracy.” United

States v. Delgado, 401 F.3d 290, 298 (5th Cir. 2005) (quoting, among other cases, United States

v. Robinson, 367 F.3d 278, 291–92 (5th Cir. 2004)). Here the majority of the offered statements

were made by co-conspirators during the course, and in furtherance, of the conspiracy.2

        II.    Defendants’ assertions that the tax laws are unconstitutional are relevant when
               offered by the Government to rebut a good faith defense.

        Defendant Green further confuses the issue by misapplying Cheek v. United States, 498

U.S. 192 (1991) to support his contention that the Government’s exhibits should be redacted to

remove the Defendants’ statements regarding the constitutional validity of the tax laws.



2
  To the extent an offered statement was made prior to the charged conspiracy, a limiting
instruction may be appropriate.
                                                2
   Case 3:18-cr-00356-S Document 133 Filed 12/27/19                  Page 3 of 5 PageID 749


        In many tax crimes, like tax evasion, the government must prove that the defendant acted

willfully. The Supreme Court has defined willfulness as the “voluntary, intentional violation of a

known legal duty.” United States v. Pomponio, 429 U.S. 10 (1976); United States v Garcia, 762

F.2d 1222, 1224 (5th Cir. 1985). That is to say, a defendant is willful if he knew what his duty

was under the law, and he acted or failed to act with the specific intent to violate the law.

        If a defendant has a good faith misunderstanding or mistaken view of the law, he is not

willful. See Cheek, 498 U.S. at 203. In contrast, however, the Cheek Court also held that a

disagreement with the law or a belief that the tax laws are unconstitutional or invalid is not a

valid defense to willfulness and does not support a good faith belief. Id. at 206.

        Importantly, the Supreme Court stated:

        Claims that some provisions of the tax code are unconstitutional are submissions of a
        different order. They do not arise from innocent mistakes caused by the complexity of the
        Internal Revenue Code. Rather, they reveal full knowledge of the provisions at issue and
        a studied conclusion, however, wrong, that those provisions are invalid and
        unenforceable.

Id. at 205.

        Accordingly, while Defendants’ assertion that the tax code is invalid is irrelevant to

support any good faith defense raised by the Defendants, such assertions are relevant when

offered by the prosecution as evidence that the Defendants had “full knowledge of the provisions

at issue” and their argument did “not arise from innocent mistakes caused by the complexity” of

the Code. See also United States v. Bonneau, 970 F.2d 929, 933 (1st Cir. 1992)( “the force and

persistence of the defendant's views on the constitutional issue certainly were evidence for the

jury to consider in deciding what he actually believed.”)

        Likewise, the Government anticipates offering the evidence as proof that the Defendants

merely had a disagreement with the tax laws. As the Court also noted, “the more unreasonable



                                                  3
   Case 3:18-cr-00356-S Document 133 Filed 12/27/19                 Page 4 of 5 PageID 750


the asserted beliefs or misunderstandings are, the more likely the jury will consider them to be

nothing more than simple disagreements with known legal duties imposed by the tax laws.”

Cheek, 498 U.S. at 203-04; United States v. Kellar, 394 Fed. Appx. 158 (5th Cir. 2010).

       The evidence in this case will show the Defendants did not possess a good faith

subjective belief based upon a misunderstanding of the tax law. Rather the Defendants repeatedly

defied the tax laws despite being told by the IRS and other authorities that their position was

frivolous. The Defendants’ adoption of the “lawful money” theory was simply the latest chapter

in their ongoing efforts to cheat the United States.

       While the Defendants are not permitted to argue that the tax code is unconstitutional, the

Government is permitted to introduce into evidence that their claimed good faith belief defense is

actually a disagreement with the law based on constitutional or philosophical beliefs rather than a

misunderstanding of the law.

                                          CONCLUSION

       For the reasons stated above, the Government requests that the Court reconsider its order

granting Defendant Green’s motion in limine seeking to redact the Government’s exhibits to

remove Defendants’ statements on the constitutional validity of the tax laws.




                                                  4
   Case 3:18-cr-00356-S Document 133 Filed 12/27/19               Page 5 of 5 PageID 751


                                                    Respectfully Submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY


                                                    /s/ Mara A. Strier
                                             By:    ROBERT A. KEMINS
                                                    Massachusetts Bar No. 267330
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    717 N. Harwood, Ste. # 400
                                                    Dallas, TX 75201
                                                    (214) 880-9781
                                                    Robert.A.Kemins@usdoj.gov

                                                    MARA A. STRIER
                                                    Florida Bar No. 644234
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    150 M Street, NE
                                                    Mail Stop: 1.1505
                                                    Washington, DC 20002
                                                    (202) 514-5886
                                                    Mara.A.Strier@usdoj.gov




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 27, 2019, the foregoing document

was filed using ECF, which will notify all counsel of record.


                                             /s/ Mara Strier
                                             Mara Strier
                                             Trial Attorney
                                             Tax Division, United States Department of Justice




                                                5
